ORDER

PER CURIAM:
Mr. Joshua Hurshman pled guilty to robbery in the first degree, a class A felony, in violation of Section 569.020, RSMo 1994, and armed criminal action, in violation of Section 571.015, RSMo 1994. He was sentenced to concurrent terms of eighteen and five years imprisonment. Mr. Hurshman filed a pro se and amended Rule 24.035 motion claiming ineffective assistance of counsel. The motion court issued findings of fact and conclusions of law denying the Rule 24.035 motion without a hearing. We affirm. Rule 84.16(b).